DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/16/2021 for independent claims 1 and 7 regarding newly added limitation “as a result of detecting the need to change the access type currently in use based on the received RAN assistance information” on pages 8-9 and independent claims 13 and 15 regarding newly added limitation “, a notification indicating that an access stratum indicates move traffic to a wireless local area network (WLAN)” on page 7 have been considered but are moot in view of new grounds of rejection.
	Further, applicant asserts:  “there is no motivation to modify Karampatsis such that the notification disclosed in Karampatsis "does not identify any data flows," as required by claim 1”, “The Office contends that the "Install routing rule" message sent from the WTRU to the PGW at step 2108 shown in FIG. 21 of Karampatsis corresponds to the claimed "notification."”, and “a person of ordinary skill in the art would have no motivation to modify Karampatsis such that the "Install routing rule" message does not identify any data flows because the entire purpose of the "Install routing rule" message is to identify at least one routing rule and hence at least one data flow. In other words, modifying Karampatsis as suggested by the Office would render Karampatsis unsatisfactory for its intended purpose” on page 9.

	While applicant directs arguments to Karampatsis (Karampatsis et al. [US 2019/0014529 A1, provisional application no. 62/054,637]), the 35 U.S.C. 103 rejection of claim 1 in the OA on page 8 shows Kim et al. (US 2017/0310585 A1, provisional application no. 62/060,539) discloses “notification” as the notification indicating that the wireless device has detected the need to change the access type currently in use does not identify any data flows (UE transmits message to network that UE has connection to first access; page 12 para. 08-11 where message does not identify data flows).
	In response to applicant’s argument of claim 1 that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as indicated in the OA on 12/16/2020 page 9, “it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Kim to the system of Karampatsis where Karampatsis' flow mobility (para. 02, para. 49) along with Kim’s handling access loss, congestion, difficulty in routing in flow mobility (pages 1-2 title, page 11 para. 02, page 
	In response to applicant’s argument of claim 1 that modifying Karampatsis as suggested by the Office would render Karampatsis unsatisfactory for its intended purpose, Karampatsis is directed to moving flows to a target access (para. 02, para. 161, para. 167, para. 171), Kim is also directed to moving flows to a target access (page 10 section 2.2.4 Problem of the Related Art, page 11 section 2.3.1 Configuration of the Present Invention (Utility Model)) and thus, the nature of the teaching is highly relevant, and the disclosure does not criticize, discredit, or otherwise discourage the solution claimed; further, modifying Karampatsis so that a notification indicating that the wireless device has detected the need to change the access type currently in use does not identify any data flows does not render the prior art unsatisfactory for its intended purpose or change the principle of operation of moving flows.

Claim Objections
Claims 14 and 16 are objected to because of the following informalities:  
	Regarding claim 14, claim language includes “the device” in line 2, which should be “the wireless device”.
	Regarding claim 16, the claim is interpreted and objected to for the same reason as set forth in claim 14.
	Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "information configured to enable the device to perform the detection" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the examiner interprets “information configured to enable the device to perform the detection” as information configured to enable the (wireless) device to move traffic.
	Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-9, 11-12 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karampatsis et al. (US 2019/0014529 A1, citations are from provisional application no. 62/054,637), in view of Kim et al. (US .
	Regarding claim 1, Karampatsis teaches a method, in a wireless device (wireless transmit/receive units (WTRUs) 102; para. 21 and 32 and Fig. 1B), for managing a data flow between a network of access type 1 and a network of access type 2 (Fig. 2 showing network of 3GPP and WLAN), wherein the wireless device is connectable to both the networks of access types 1 and 2 (WTRU steering; para. 77, steering between E-UTRAN and WLAN; para. 157), the method comprising: the wireless device receiving, from a radio access network (RAN) node within a radio access network, RAN assistance information related to a selection between access types 1 and 2 (eNB provides RAN assistance information to WTRU including conditions to steer traffic including thresholds; para. 79, steering between E-UTRAN and WLAN; para. 157); the wireless device detecting, based on the received RAN assistance information, a need to change an access type currently in use by the wireless device (WTRU checks current conditions and considers thresholds from RAN assistance information before deciding to move IP flows to target access; para. 101).
	Karampatsis does not explicitly disclose as a result of detecting the need to change the access type currently in use based on the received RAN assistance information, the wireless device transmitting, to a Packet Data Network (PDN) Gateway (PGW) within a core network, a notification indicating that the wireless device has detected the need to change the access type currently in use based on the received RAN assistance information, wherein the PGW is remote from the RAN node and provides connectivity for the wireless device to a PDN, wherein the notification indicating that the wireless device has detected the need to change the access type currently in use does not identify any data flows; after transmitting the notification to the PGW, receiving, from the PGW, a routing rule, the routing rule comprising an Internet Protocol, (IP) filter identifying a data flow and indicating an access type for the identified data flow, said indicated access type for the identified data flow being one of access type 1 and access type 2; and transmitting the identified data flow according to the received routing rule.
	However, in the same field of endeavor, Kim824 teaches as a result of detecting the need to change the access type currently in use based on the received RAN assistance information (UE receives assistance information for flow mobility; page 11 para. 02, UE triggers for flow mobility and UE initiated flow mobility; page 9 para. 04 bullets 4-5, when UE cannot use access network (detecting need to change access); page 12 para. 08, UE performs mobility based on local operating environment information; page 14 para. 0 bullet 2, UE performs mobility; page 15 para. 02), the wireless device transmitting, to a Packet Data Network (PDN) Gateway (PGW) within a core network, a notification indicating that the wireless device has detected the need to change the access type currently in use based on the received RAN assistance information (UE transmits to network a message including routing ID (RID) intended to be moved when UE cannot use access network; page 12 para. 08, network indicates packet data network gateway (PGW); page 11 para. 01, selecting access network based on information "a) to i)" including congestion “a)” and , wherein the PGW is remote from the RAN node (Figs. 7-8 showing PGW separate from WLAN and 3GPP) and provides connectivity for the wireless device to a PDN (Figs. 7-8 showing UE and IP services, IP services in mobile communication system; page 10 para. 05), wherein the notification indicating that the wireless device has detected the need to change the access type currently in use does not identify any data flows (UE transmits to network a message including RID intended to be moved when UE cannot use access network; page 12 para. 08, table on page 12 showing RID and separate flow ID (FID) thus, notification does not identify any data flows).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Kim824 to the system of Karampatsis where Karampatsis' flow mobility (para. 02, para. 49) along with Kim824’s mechanism for effectively providing flow mobility (page 10 para. 05) improves interoperability between manufacturers by enabling a standardized mechanism for flow mobility.
	The combination of Karampatsis and Kim824 does not explicitly disclose after transmitting the notification to the PGW, receiving, from the PGW, a routing rule, the routing rule comprising an Internet Protocol, (IP) filter identifying a data flow and indicating an access type for the identified data flow, said indicated access type for the identified data flow being one of access type 1 and access type 2; and transmitting the identified data flow according to the received routing rule.
	However, in the same field of endeavor, Kim585 teaches after transmitting the notification to the PGW, receiving, from the PGW, a routing rule (rejection , the routing rule comprising an Internet Protocol, (IP) filter identifying a data flow (routing rule for specific IP flow in sections A-1 and A-2; page 11 para. 04-05, routing rule includes IP flow steering information; page 13 para. 05 indicating identifying data flows by IP filter) and indicating an access type for the identified data flow, said indicated access type for the identified data flow being one of access type 1 and access type 2 (routing rule for routing specific IP flow to 3GPP / WLAN access in sections A-1 and A-2; page 11 para. 04-05); and transmitting the identified data flow according to the received routing rule (resume network based IP flow mobility (NBIFOM) after PGW transmits routing rule to UE; page 12 para. 07-11).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Kim to the modified system of Karampatsis and Kim824 where Karampatsis and Kim824's modified system along with Kim585’s efficient flow mobility between 3GPP access and non-3GPP access (page 2 para. 01, page 11 para. 02) improves user experience by efficiently moving to a second access type when the first access type is lost or will be lost.
	Regarding claim 2, the combination of Karampatsis, Kim824, and Kim585, specifically Karampatsis teaches the received RAN assistance information comprises RAN assistance parameters (RAN rules using RAN assistance parameters; para. 200) and wherein the detecting of the need to change an access type comprises applying a RAN rule (WTRU uses RAN rules for NBIFOM / IP flow mobility; para. 90, para. 134, and para. 149).
	Regarding claim 3, the combination of Karampatsis, Kim824, and Kim585, specifically Karampatsis teaches RAN assistance parameters comprises threshold level parameters for access types 1 based metrics (pages 33-34 and Table 4 showing 3GPP quantities for rules, E-UTRAN thresholds; para. 201-202), access types 2 based metrics (pages 33-34 Table 4 showing WLAN quantities for rules, WLAN thresholds; para. 152, para. 158, and para. 186-187), or both (pages 33-34 Table 4 showing 3GPP/WLAN quantities for rules, para. 134-202 describing various parameters for WLAN and E-UTRA).
	Regarding claim 5, the combination of Karampatsis, Kim824, and Kim585, specifically Karampatsis teaches receiving, from the PGW, an indication that the detecting is to be performed (PGW sends acknowledgement to WTRU that NBIFOM is enabled; para. 57 where NBIFOM being enabled indicates detecting is to be performed).
	Regarding claim 6, the combination of Karampatsis and Kim824 does not explicitly disclose the indication is provided during a Packet Data Network (PDN) connection setup.
	However, in the same field of endeavor, Kim585 teaches the indication (PGW recognizes has / generates connection for resuming of requested NBIFOM based on conditions at UE; page 12 para. 07-11 where resuming indicates detecting to be performed based on signaling, the signaling being an indication) is provided during a Packet Data Network (PDN) connection setup (generate connection; page 12 para. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Kim to the modified system of Karampatsis and Kim824 where Karampatsis and Kim824's modified system along with Kim585’s efficient flow mobility between 3GPP access and non-3GPP access (page 2 para. 01, page 11 para. 02) improves user experience by efficiently moving to a second access type when the first access type is lost or will be lost.
	Regarding claim 17, Karampatsis does not explicitly disclose the routing rule received from the PGW is a new routing rule generated by the PGW after receiving the notification transmitted by the wireless device.
	However, in the same field of endeavor, Kim824 teaches the routing rule received from the PGW is a new routing rule generated by the PGW after receiving the notification transmitted by the wireless device (IP flow mobility related message received by PGW from UE; page 12 para. 08, PGW allows IP flow mobility on basis of information; page 14 para. 03-17, PGW allows IP flow mobility when routing rules are added/changed/removed; page 14 para. 14, PGW provides (newly generated) routing rules; page 15 para. 02, routing rules delivered (newly generated) PGW->SGW->MME->UE; page 15 para. 03).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Kim824 to the system of Karampatsis where Karampatsis' flow mobility (para. 02, para. 49) along with 
	Regarding claim 18, Karampatsis does not explicitly disclose the new routing rule is generated by updating an existing routing rule.
	However, in the same field of endeavor, Kim824 teaches the new routing rule is generated by updating an existing routing rule (PGW allows IP flow mobility when routing rules are added/changed/removed; page 14 para. 14, PGW provides (newly generated) routing rules; page 15 para. 02, routing rules delivered starting (newly generated) from PGW->SGW->MME->UE; page 15 para. 03).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Kim824 to the system of Karampatsis where Karampatsis' flow mobility (para. 02, para. 49) along with Kim824’s mechanism for effectively providing flow mobility (page 10 para. 05) improves interoperability between manufacturers by enabling a standardized mechanism for flow mobility.

	Regarding claim 7, the claim is interpreted and rejected for the same reason as set forth in claim 1, including a transmitter, a receiver (wireless transmit/receive units (WTRUs) 102; para. 21 and 32, transceiver 120; Fig. 1B: Karampatsis), processing circuitry (WTRUs 102; para. 21 and 32, processor 118; Fig. 1B: Karampatsis).
	Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 3.
	Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 5.
	Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 6.

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karampatsis in view of Kim824, in view of Kim585, and further in view of Chou et al. (US 2016/0119846 A1, citations are from provisional application no. 62/067,451).
	Regarding claim 4, the combination of Karampatsis, Kim824, and Kim585 does not explicitly disclose the received RAN assistance information comprises a traffic steering command for changing an access type currently in use by the wireless device.
	However, in the same field of endeavor, Chou teaches the received RAN assistance information comprises a traffic steering command (indications (command) from macro cell to UE by RAN rule; page 4 section WM2) for changing an access type currently in use by the wireless device (indication is to turn on Wi-Fi chip and turn off LTE chip of UE; page 04 section WM2, steer traffic to Wi-Fi; page 5 para. 01).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Chou to the modified system of Karampatsis, Kim824, and Kim585 where Karampatsis, Kim824, 

	Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 4.

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 2015/0358876 A1) hereinafter Liang, in view of Kim585, and further in view of Kim824.
	Regarding claim 13, Liang teaches a method, in a Packet Data Network (PDN) Gateway (PGW) within a core network (Packet Data Network (PDN) Gateway (PGW) within core network; Fig. 2), for managing a data flow of a wireless device (provide IP data service of UE; para. 97) between a network of access type 1 and a network of access type 2 (PGW used to achieve interoperation / switching / handover between 3GPP and non-3GPP; para. 07, para. 50, and Fig. 2), wherein the wireless device is connectable to both the networks of access types 1 and 2 (UE is provided service of over 3GPP / LTE network and non-3GPP / WLAN network; para. 11 and para. 14 and para. 50), the method comprising: the PGW receiving, from the wireless device, a notification indicating that an access stratum indicates move traffic to a wireless local area network (WLAN) (access stratum (AS) of UE notifies non-access stratum (NAS) of switch to WLAN network; para. 86, PGW used to achieve interoperation / handover between 3GPP and non-3GPP via S2c interface between UE , wherein the notification does not identify any data flows (notification to NAS indicates target AP (data flow not identified); para. 86).
	Liang does not explicitly disclose in response to receiving the notification indicating that the access stratum indicates move traffic to WLAN, the PGW sending to the wireless device via a radio access network (RAN) node a response message, the response message comprising a new routing rule generated by the PGW after the PGW received the notification, wherein the new routing rule comprises an Internet Protocol (IP) filter identifying a data flow and indicating an access type for the identified data flow, said indicated access type for the identified data flow being one of access type 1 and access type 2.
	However, in the same field of endeavor, Kim585 teaches in response to receiving the notification indicating that the access stratum indicates move traffic to WLAN (PGW receives message (notification) from UE that access (3GPP) has been lost or intends to be lost (access stratum indicates move traffic); page 12 para. 04-06), the PGW sending to the wireless device via a radio access network (RAN) node a response message (when resuming operation, PGW transmits to UE request including routing rule; page 12 para. 08, access includes radio access technology (RAT), radio access; page 11 para. 02, Figs. 1, 3a, 3b, and 5 showing communication between UE and eNB).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Kim585 to the system of Liang where Liang's coexistence of 2G/3G/4G and WLAN (para. 03 and para. 19) along with Kim585’s efficient flow mobility between 3GPP access and non-3GPP 
	The combination of Liang and Kim585 does not explicitly disclose the response message comprising a new routing rule generated by the PGW after the PGW received the notification, wherein the new routing rule comprises an Internet Protocol (IP) filter identifying a data flow and indicating an access type for the identified data flow, said indicated access type for the identified data flow being one of access type 1 and access type 2.
	However, in the same field of endeavor, Kim824 teaches the response message comprising a new routing rule generated by the PGW after the PGW received the notification (IP flow mobility related message received by PGW from UE; page 12 para. 08, PGW allows IP flow mobility on basis of information; page 14 para. 03-17, PGW allows IP flow mobility when routing rules are added/changed/removed; page 14 para. 14, PGW provides (newly generated) routing rules; page 15 para. 02, routing rules delivered starting (newly generated) from PGW->SGW->MME->UE; page 15 para. 03), wherein the new routing rule comprises an Internet Protocol (IP) filter identifying a data flow (table on page 12 including flow ID and routing filter describing IP flows) and indicating an access type for the identified data flow (table on page 12 including access type), said indicated access type for the identified data flow being one of access type 1 and access type 2 (table on page 12 including access type being 3GPP access and WLAN access).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Kim824 to the 
	Regarding claim 14, the combination of Liang, Kim585, and Kim824, specifically Liang teaches sending, to the wireless device, information configured to enable the device to perform the detection (PGW used to achieve interoperation / handover between 3GPP and non-3GPP via S2c interface between UE and PGW; para. 07 and Fig. 2, network-side device transmits switch signal to UE to instruct the UE to switch access networks; para. 36).

	Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 13, including a transmitter, a receiver (PGW used to achieve interoperation / handover between 3GPP and non-3GPP via S2c interface between UE and PDG (indicating transmitter and receiver); para. 07 and Fig. 2: Liang), processing circuitry (embodiments include processor; para.148-149: Liang).
	Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Comstock (US 2017/0251410 A1) discloses a radio access network traffic offload indicator.
	Faccin et al. (US 2015/0327129 A1) discloses wireless local area network offloading through radio access network rules.
	Kim et al. (US 2016/0198399 A1) discloses a method and user equipment for selecting network and performing traffic routing.
	Nagasaka et al. (US 2016/0337960 A1) discloses a network selection control method and user terminal.

	US provisional application no. 62/054,637 and US provisional application no. 62/060,539, having been provided in the OA of 12/6/2020, are not included in the instant OA.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
	Any inquiry concerning this communication or earlier communication from the examiner should be directed to JOSE PEREZ whose telephone number is (571) 270-7348.  The examiner can normally be reached Monday-Friday 8:30 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.P./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413